                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                  1:19-cv-314-MOC
                             (1:15-cr-64-MOC-WCM-1)
BRADFORD D VOL ALLEN,                                )
                                                     )
                       Petitioner,                   )
                                                     )
vs.                                                  )               ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
_______________________________________              )

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255, (Doc. No. 1).

       I.      BACKGROUND

       Petitioner entered a straight-up guilty plea to a single count of “having been previously

convicted of at least one crime punishable by imprisonment for a term exceeding one year, did

knowingly and unlawfully possess firearms… in and affecting commerce” in violation of 18

U.S.C. § 922(g)(1). (1:15-cr-64, Doc. Nos. 1 at 1); see (Id., Doc. No. 23).

       A United States Magistrate Judge conducted a thorough plea hearing pursuant to Rule 11

at which Petitioner was represented by counsel. See (Id., Doc. No. 68). Petitioner stated under oath

that he received a copy of the Indictment and discussed it with his attorney. (Id., Doc. No. 68 at

6). The Magistrate Judge then read the charge and statute aloud and explained the elements of the

offense as follows:

       1. That you have been convicted in any court of a crime punishable by
          imprisonment for a term exceeding one year.
       2. Thereafter, that you shipped, transported, possessed, or received a firearm or
          ammunition.



                                                 1
        3. That the firearm or ammunition had been shipped or transported in interstate or
           foreign commerce, and that you did such acts knowingly, willfully, and
           unlawfully.

(Id., Doc. No. 68 at 7) (emphasis added).

        Petitioner agreed that he understood the elements of the charged offense. (Id., Doc. No. 68

at 7). He confirmed that he understood his sentencing exposure, had spoken to his attorney about

how the U.S. Sentencing Guidelines might apply to his case, that the Court would not be able to

determine the applicable Sentencing Guidelines range until after a Presentence Investigation

Report (“PSR”) had been prepared. (Id., Doc. No. 68 at 8). He acknowledged that he would still

be bound by his plea and would not have the right to withdraw it even if the sentence was more

severe than he expected. (Id., Doc. No. 68 at 10). Petitioner understood the rights he was waiving

by pleading guilty and agreed that he was, in fact, guilty of the offense charged. (Id., Doc. No. 68

at 11). Petitioner stated that he was aware of the Factual Basis, read it, and agreed with it. (Id.,

Doc. No. 68 at 12). No threats, intimidation, or force, and no promises of leniency or a light

sentence induced the plea. (Id., Doc. No. 68 at 12). Petitioner had discussed with his attorney any

possible defenses to the charges and was satisfied with counsel’s services. (Id., Doc. No. 68 at 12-

13).

        The Amended Factual Basis in support of the plea provides, in part, that “[a] review of the

defendant’s criminal history revealed that he was: (1) convicted in 1999 of possession with intent

to distribute a controlled substance; (2) convicted in 2003 of possession with intent to distribute

cocaine and sale of cocaine; and then (3) convicted in 2010 of use of a communication facility to

facilitate the distribution of crack cocaine. (Id., Doc. No. 22 at 1). The Amended Factual Basis

also outlines Petitioner’s efforts while he was in jail to have Tiara Haywood, the mother of his

child, lie that the firearms were hers. (Id.). The case agent believed that one of these calls, in which



                                                   2
Petitioner asked Haywood to “do what we always talked about,” meant having Haywood take a

gun charge for Petitioner if he was ever caught with guns, to avoid “15.” (Id., Doc. No. 22 at 4).

Petitioner wrote a list for Haywood to memorize and practice and to make false claims that the

agent was harassing her to discredit him. (Id., Doc. No. 22 at 7-9). One of the points that Petitioner

asked Haywood to make is that she did not know he was a “felon,” and although she knew he had

“been in trouble,” she “did not know it was felony trouble.” (Id., Doc. No. 22 at 8). Haywood

contacted the prosecutor and attempted to persuade him, among other things, that the seized

firearms were actually hers. (Id.). When the prosecutor and agent confronted Haywood with the

jail phone recordings between herself and Petitioner, she gave a full confession including an

admission that Petitioner had coached her to lie to the prosecutor in order to influence the case and

to lie, if necessary, at trial. (Id., Doc. No. 22 at 10).

          The Magistrate Judge accepted Petitioner’s guilty plea after finding that it was knowingly

and voluntarily entered, that Petitioner understood the charges, potential penalties, and

consequences of his plea, and that the plea was supported by an independent factual basis

containing each of the elements of the offense to which he was pleading guilty. (Id., Doc. No. 68

at 14).

          The PSR calculated the base offense level as 24 because Petitioner committed the instant

offense after sustaining at least two felony convictions for controlled substances offenses

addressed in PSR paragraphs 37 and 42. (Id., Doc. No. 42 at § 10). Two levels were added because

the offense involved at least three but not more than seven firearms. (Id., Doc. No. 42 at ¶ 11).

Two levels were added for obstruction of justice. (Id., Doc. No. 42 at ¶ 14). Three levels were

deducted for acceptance of responsibility, resulting in a total offense level of 25. (Id., Doc. No. 42

at ¶¶ 17-18).



                                                     3
       The PSR’s criminal history section scored offenses including felony possession with intent

to manufacture, sell, and deliver cocaine and felony sale of cocaine for which he was sentenced to

16 to 20 months’ imprisonment (03CRS58733, 03CRS58734), and using a communication facility

to facilitate the possession with intent to distribute cocaine base for which he was sentenced to 48

months’ imprisonment (1:09-cr-23). (Id., Doc. No. 42 at ¶¶ 37, 42). Petitioner had a total of seven

criminal history points and a criminal history category of IV. (Id., Doc. No. 42 at ¶ 43). The

resulting advisory guideline range was 84 to 105 months’ imprisonment. (Id., Doc. No. 42 at ¶ 88).

       Petitioner stated at the sentencing hearing that his answers during the plea colloquy were

truthful and that he wanted to go forward with the guilty plea because he did commit the offense.

(Id., Doc. No. 69 at 5). Petitioner acknowledged that he read the PSR and went over it with counsel

and understood it. (Id., Doc. No. 69 at 6). Defense counsel argued that the conviction in ¶ 42 was

not a controlled substance offense but the Court overruled that objection and the other objections

to the PSR. (Id., Doc. No. 69 at 7-11).

       Petitioner chose to address the Court. He explained that he possessed a gun to protect

himself and his family after several attempts on his life, and that he would do the same thing again,

and “accept[s] full responsibility.” (Id., Doc. No. 69 at 56-59).

       The Court adopted the PSR without change and sentenced Petitioner to 77 months’

imprisonment followed by two years of supervised release. (Id., Doc. No. 57); see (Id., Doc. No.

58).

       Petitioner argued on direct appeal that the Court erred by: (1) increasing his base offense

level due to his prior conviction of a “controlled substance offense” under 18 U.S.C. § 843(b), for

using a communication facility to facilitate the crime of possession with intent to distribute cocaine

base, and (2) in assigning one criminal history point for a prior North Carolina consolidated



                                                  4
judgment. The Fourth Circuit Court of Appeals affirmed, finding that the § 843 conviction is a

“controlled substance offense” that served as a valid predicate offense for enhancing the base

offense level under § 2K2.1(a)(2), and that the Court did not err in assigning a criminal history

point for the misdemeanor possession of marijuana conviction. United States v. Allen, 909 F.3d

671 (4th Cir. 2018). The United States Supreme Court denied certiorari on April 15, 2019. Allen

v. United States, 139 S.Ct. 1575 (2019).

       Petitioner filed the instant pro se § 2255 Motion to Vacate on October 28, 2019. (Doc. No.

1). He argues that: (1) counsel was ineffective for failing to challenge the illegal search of the

residence and file a “valid” motion to suppress (Doc. No. 1-1 at 13); (2) counsel was ineffective

for failing to challenge the “bare bones” search warrant affidavit’s sufficiency and file a motion to

suppress (Doc. No. 1-1 at 14); (3) counsel was ineffective for failing to challenge Petitioner’s

seizure and prolonged detention without his consent; and (4) Petitioner did not know that the 2003

North Carolina conviction rendered him a “felon” until after his arrest in the instant case. Petitioner

argues that Claims (1)-(3) had a high probability of success and the proceedings would have likely

resulted in a different outcome had counsel raised them. With regards to Claim (4), Petitioner

argues that this claim was not raised earlier because it is a recent development in Supreme Court

law, i.e., Rehaif v. United States, 139 S.Ct. 2191 (2019). Petitioner asks the Court to hold an

evidentiary hearing, vacate his conviction, allow a Franks hearing, appoint counsel to represent

him, and remand for further proceedings.

       II.     SECTION 2255 STANDARD OF REVIEW

       A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to



                                                  5
collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a). Rule 4(b) of the Rules Governing Section 2255 Proceedings

provides that courts are to promptly examine motions to vacate, along with “any attached exhibits

and the record of prior proceedings . . .” in order to determine whether the petitioner is entitled to

any relief on the claims set forth therein. After examining the record in this matter, the Court finds

that the arguments presented by Petitioner can be resolved without an evidentiary hearing based

on the record and governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir.

1970). The Court has also determined that it can resolve the instant § 2255 Motion to Vacate

without requiring a Response from the Government.

       III.    DISCUSSION

(1)-(3) Ineffective Assistance of Counsel

        “[A] guilty plea constitutes a waiver of all nonjurisdictional defects, including the right to

contest the factual merits of the charges.” United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

Thus, after a guilty plea, a defendant may not “raise independent claims relating to the deprivation

of constitutional rights that occurred prior to the entry of the guilty plea.” Blackledge v. Perry, 417

U.S. 21, 29-30 (1974). Rather, he is limited “to attacks on the voluntary and intelligent nature of

the guilty plea, through proof that the advice received from counsel was not within the range of

competence demanded of attorneys in criminal cases.” Id.

       Petitioner entered a knowing and voluntary guilty plea with a full understanding of the

charges, the rights he was waiving, and his plea’s consequences. See (1:19-cr-64, Doc. Nos. 68,

69); see Fed. R. Crim. P. 11 (addressing the requirements for considering and accepting a knowing

and voluntary guilty plea). The knowing and voluntary guilty plea waived all alleged ineffective

assistance of counsel which preceded it, including counsel’s alleged deficiencies with regards to



                                                  6
Fourth Amendment issues. Claims (1) through (3), which all allege claims of ineffective assistance

of counsel, were all waived by Petitioner’s knowing and voluntary guilty plea and, therefore, these

claims will be dismissed.

(4)    Invalid Plea

       Liberally construed, Petitioner argues that his guilty plea to violating § 922(g) was invalid

because the Government failed to prove, and Petitioner did not know, that his status as a convicted

felon precluded him from possessing a firearm pursuant to Rehaif v. United States, 139 S.Ct. 2191

(2019). Petitioner claims that he “was under the impression that he could lawfully possess weapons

in his home…” after he served his time and his citizenship was restored following the 2003 North

Carolina drug conviction. (Doc. No. 1-1 at 30).

       A person who “knowingly violates” certain subsections of § 922, including § 922(g), “shall

be” subject to penalties of up to 10 years’ imprisonment. 18 U.S.C. § 924(a)(2). The text of §

922(g) in turn provides that it “shall be unlawful for any person ..., being an alien ... illegally or

unlawfully in the United States,” to “possess in or affecting commerce, any firearm or

ammunition.” The United States recently held in Rehaif that, in a prosecution under §§ 922(g) and

924(a)(2), the Government must prove “both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing a firearm.”

139 S.Ct. at 2200.

       Rehaif does not apply to Petitioner’s case. The requirement of proof by the Government

that a defendant knew he belonged to the relevant category of persons barred from possessing a

firearm in Rehaif was in the context of a jury trial where the jury was instructed, over defendant’s

objection, that the United States was not required to prove that defendant knew of his status as an

illegal alien that precluding him from possessing a firearm. By contrast, in the instant case,



                                                  7
Petitioner was charged with “having been previously convicted of at least one crime punishable

by imprisonment for a term exceeding one year, did knowingly and unlawfully possess firearms…

in and affecting commerce” in violation of 18 U.S.C. §§ 922(g)(1) and admitted his guilt to that

offense. (1:15-cr-64, Doc. Nos. 1 at 1); (5:18-cr-57, Doc. No. 3 at 1). Petitioner specifically

acknowledged that he satisfies all the elements of § 922(g); that he was convicted in any court of

a crime punishable by more than one year, that he possessed a firearm, and that he did those acts

“knowingly, willfully, and unlawfully.” (Id., Doc. No. 68 at 7).

       Petitioner’s knowing and voluntary guilty plea to violating § 922(g) admitted all the

elements of that offense, including the knowledge of his status as a convicted felon. United States

v. Willis, 992 F.2d 489, 490 (4th Cir. 1993) (“A knowing, voluntary, and intelligent guilty plea to

an offense conclusively establishes the elements of the offense and the material facts necessary to

support the conviction.”). The Government had no obligation to prove knowledge under these

circumstances and Petitioner’s reliance on Rehaif is therefore misplaced. See, e.g., Brewster v.

United States, 2019 WL 5076404 (W.D.N.C. Oct. 9, 2019) (denying petitioner’s § 2255 claim that

he was actually innocent of violating § 922(g) based on Rehaif because petitioner pled guilty and

thus admitted all the elements of the offense); see also United States v. Denson, 774 Fed. Appx.

184 (5th Cir. 2019) (concluding that no plain error occurred with regards to defendant’s guilty plea

to violating § 922(g)(1) because the record, including the PSR and factual resume, indicated that

defendant had previously been convicted of a felony offense and thus there was a factual basis for

defendant’s knowledge that he was a felon); United States v. Rivers, __ Fed. Appx. __, 2019 WL

3526400 at *1 n.3 (4th Cir. Aug. 2, 2019) (noting that defendant’s Rehaif argument on plain error

review was “inapposite” because the record revealed the plea was knowingly and voluntarily




                                                 8
entered with an understanding of its consequences and that the plea was supported by an

independent factual basis).

        Petitioner’s argument that he is entitled to relief because he lacked subjective knowledge

that he was violating the law by possessing a firearm extends Rehaif too far and, in any event, is

refuted by the record. Rehaif holds § 922(g) requires proof that “the defendant knew he possessed

a firearm and also that he knew he had the relevant status [as a prohibited person] when he

possessed it.” 139 S.Ct. at 2194. In Rehaif, there was a potential that the defendant did not know

that his immigration status had changed. His lack of knowledge would have rendered his

possession of a firearm “an innocent mistake to which criminal sanctions normally do not attach.”

Id. at 2197. Not so in the instant case. The Indictment, Amended Factual Basis, the Court’s

colloquies, and the PSR all refer to Petitioner’s prior felony convictions for which he served prison

sentences. Petitioner does not challenge the existence of the prior convictions but rather, his

subjective understanding of their effect on his ability to possess firearms.1 Petitioner’s reading of

Rehaif “runs headlong into the venerable maxim that ignorance of the law is no excuse.” United

States v. Bowens, 938 F.3d 790, 797 (6th Cir. 2019) (citing Cheek v. United States, 498 U.S. 192,

199 (1991)). Several courts have already acknowledged that “Rehaif does not hold that the

government was required to prove that he knew that he was prohibited from possessing a firearm

to sustain a conviction under Section 922(g)(1).” Webster v. Streeval, 2019 WL 5848060 at *3

(E.D. Ky. Nov. 7, 2019); United States v. Briscoe, 2019 WL 5549165 at *2 (D. Kan. Oct. 28,

2019) (same). Moreover, the record refutes Petitioner’s contention that he lacked knowledge of

his status as a felon. Evidence that Petitioner and Haywood had previously arranged for Haywood



        1
          The Court notes that, even if the 2003 North Carolina conviction was somehow invalidated, Petitioner also
had a federal felony conviction in case number 1:09-cr-23 for which he was sentenced to 48 months’ imprisonment.
See (1:15-cv-64, Doc. No. 42 at ¶ 42).

                                                        9
to take the blame if Petitioner was caught with a gun, and that Petitioner coached Haywood to say

she did not know he was a felon, undermine any argument that Petitioner was ignorant of his felon

status. Therefore, Petitioner’s claim based on Rehaif will be denied.

       IV.     CONCLUSION

       For the foregoing reasons, the Court will dismiss and deny Petitioner’s § 2255 Motion to

Vacate.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

               2255, (Doc. No. 1), is DISMISSED and DENIED.

       2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive

               procedural ruling is debatable and that the petition states a debatable claim of the

               denial of a constitutional right).


                                              Signed: November 26, 2019




                                                    10
